DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-17 are pending. 
	Claims 18-20 have been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added claim limitation requiring the stabilizing member to be made of a hard and non-flexible material such as a biocompatible metal, ceramic material or cortical bone is not found in the specification. The specification discloses the materials for the stabilizing member to be “at least one of: bone cement, an at least partly elastic material, glue, adhesive, antibiotic, biocompatible plastic material, biocompatible ceramics or not conveyed that the material be hard or non-flexible, and no criticality is assigned to these properties, as the material is disclosed as partly elastic or plastic as well as metal, ceramic, or bone.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davies et al. (WO 00/09038, hereinafter "Davies”) in view of Boileau et al. (US 2008/0183297, hereinafter “Boileau”). 

Davies discloses the claimed invention substantially as claimed, but does not disclose the materials from which the stabilizing member is made.  
Boileau teaches the use of a biocompatible metal in the form of tantalum [0113] in the same field of endeavor for the purpose of providing implant materials that are compatible for insertion in the body. Please note:  the tantalum as disclosed by Boileau would be as hard and non-flexible as that of the present disclosure, as no criticality has been assigned to these features. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Davies out of a well-known biocompatible metal, such as tantalum, as is taught by Boileau, in order to provide a stabilizing member that is compatible for insertion in the body. 
Regarding Claims 7-11, the stabilizing part of the collum femur of Davies by which the fixating member is adapted to be at least partly stabilized is any fraction up to and including the whole collum femur. 
Regarding Claims 12-15, the fixating member of Davies is adapted to be at least partly stabilized either directly or indirectly, inasmuch as the fixating member both directly contacts the cortical bone and has an at least partly elastic material (65) placed between the fixating member (portion 63) and the cortical bone.

Regarding Claim 17, given that the natural caput femur of a patient has a larger diameter than the collum femur, and that the diameter of the artificial caput femur surface area (64) of Davies is smaller than the collum femur, it is clear that the artificial caput femur surface area is smaller than the caput femur surface area. Claim 17 defines the size of the artificial caput femur surface area in terms of the size of a patient’s caput femur surface area.  As there exists a patient with a caput femur that meets this limitation, Davies meets the limitation as claimed. 

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive and the examiner maintains that the combination of references presented in the 35 U.S.C. 103 rejection as stated above meet the limitations.
Regarding the argument that one of ordinary skill in the art would not make the stabilizing member out of a biocompatible metal (tantalum) as is taught by Boileau, the examiner respectfully disagrees.  The applicant’s disclosure itself states (in [0178] for example) that the stabilizing member be made from an artificial material such as a biocompatible metal, (e.g. titanium or tantalum), or a biocompatible polymer or ceramic material.  In the applicant’s disclosure, there is no criticality given to the type of material used, and as Boileau discloses the use of a tantalum it would be an obvious choice for materials.  The examiner disagrees with the applicant’s position that the device of Davies if modified with the tantalum of Boileau would not work, as a thin sheet of tantalum would provide characteristics of being collapsible and able to return to shape and therefore would meet the intended function of the device. The device of Davies in view of Boileau would be resilient enough to meet the stabilizing criteria, but flexible as is required by the device of Davies, and therefore would meet the intended use as a flexible seal. 
not conveyed that the material be hard or non-flexible, and no criticality is assigned to these properties, as the material is disclosed as partly elastic or plastic as well as metal, ceramic, or bone.   Thus, the disclosure of Boileau meets the limitations as claimed in the same way as provided by the present disclosure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						
/CHRISTINE NELSON/
Examiner, Art Unit 3774


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774